United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1262
                                    ___________

Earnest Lee Langston,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Dora Schriro,                            *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: July 21, 1997
                               Filed: July 24, 1997
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Earnest Lee Langston, a Missouri inmate, appeals from the district court's1 grant
of summary judgment to defendant in this 42 U.S.C. § 1983 action. Having carefully
reviewed the record and the parties' submissions, we conclude that the district court
was clearly correct and that an extended discussion is therefore unnecessary.
Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
-2-
A true copy.


      Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-